Vista la moción sobre eliminación de la transcripción de la evidencia y sobre des-estimación de la apelación, sin asistencia de las partes; no habiendo el apelante radicado escrito de oposición alguno a dicha moción; apareciendo que el señalamiento de errores está basado única y exclusivamente en la transcripción de la evidencia y que algunas de las prórrogas para la presenta-ción de dicha transcripción en la corte inferior fueron con-cedidas sin jurisdicción para ello por haber transcurrido con exceso los plazos anteriores; y visto también el caso de Ana Inés Durán Gallardo v. Juan Coll y Soler et al., 35 D.P.R. 113, se declara con lugar la moción, eliminando la transcripción de la evidencia y se desestima la apelación.